Order unanimously modified to strike out the words “ Anglo-American Hides Co., Inc., as agents of” from the order and, as so modified, affirmed, with $10 costs and disbursements to appellant. The disputes concerned were decided with respect to the rights of Norte Exportacao, Ltda. The award in effect was made not to Anglo-American Hides Co., Inc., as principal *924but to Norte Exportacao, Ltda., as such principal and the words “ Anglo American Hides Co., Inc., as agents of ” may be construed as surplusage. In addition, it would seem the point of improper party was waived in that it was not timely raised. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.